Appellant, on his motion for rehearing, insists that we erred in our original opinion in holding that the evidence was sufficient to justify the jury's conclusion of his guilt.
The State's testimony shows that appellant, his son, and Jinks Upchurch were seen loading the property into a truck and taking it away. Appellant testified that his son had purchased the property from Upchurch for one dollar. Upchurch denied this but admitted that he assisted appellant and his son in loading it.
Therefore, it is apparent that the testimony raised an issue of fact for the jury who determined the same adversely to appellant's contention. Their finding is binding upon this court unless there is no testimony to sustain their verdict.
The motion is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 515